Citation Nr: 1545365	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  11-15 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a headache disorder prior to December 13, 2010.

2.  Entitlement to an effective date of service connection for a headaches disorder prior to August 12, 2008.

3.  Entitlement to an evaluation in excess of 20 percent for temporomandibular joint syndrome (TMJ) prior to October 13, 2009.


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1985 to October 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and July 2015 rating decisions by the Columbia, South Carolina, Regional Office (RO).  

The October 2008 decision denied an evaluation in excess of 20 percent for TMJ with headaches and sensory deficit of the tongue.  This appeal came before the Board in October 2014, when the Board in pertinent part denied an evaluation in excess of 20 percent for TMJ prior to October 13, 2009.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (CAVC or the Court), which in June 2015, on the basis of a Joint Motion Partial Remand (JMPR), vacated the denial and remanded the matter to the Board for further consideration.

In July 2015, the RO issued a rating decision which granted service connection for chronic headaches, to include both migraines and headaches related to TMJ, effective August 12, 2008.  A noncompensable evaluation was assigned prior to December 13, 2010, and a 30 percent rating thereafter.  For reasons discussed below, both the assigned evaluation and the effective date of service connection are considered to be on appeal.

The Veteran testified at an August 2011 hearing held before the undersigned Veterans Law Judge via videoconference from the RO.  A transcript of the hearing is associated with the claims file.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA (VVA) and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMPR found that the Board had failed to provide an adequate explanation for the evaluation of TMJ prior to October 13, 2009.  The Board's decision makes clear that during the appellate period, one manifestation of TMJ was headaches.  However, the Board determined in October 2014 that no separate evaluation of this manifestation was warranted, and stated that the headaches would be considered in evaluating TMJ.

The Board found that no greater than a 20 percent rating was warranted based on the documented inter-incisional range of 30 mm, under Diagnostic Code 9905.  Headaches were not factored into the evaluation; they are not mentioned in the finding of fact describing the manifestations of disability during this period, nor do the applied rating criteria include them.  Even the additional factors to be applied in ratings based on limitation of motion-- pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion-do not contemplate headaches.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes further that even though the headaches were mentioned as supporting a 40 percent rating for TMJ from October 13, 2009, the criteria applied in fact make no mention of such; headaches are different than painful motion, and do not in fact support the assigned 40 percent evaluation.  In other words, based on the cited pain with use and functional impairment, a 40 percent rating was assigned regardless of headaches under Code 9905.

The Board did discuss the potential application of an extraschedular rating under 38 C.F.R. § 3.321, but found that the veteran's complaints and manifestations of "pain, locking, and limitation of motion which impairs his ability to eat, yawn, and talk without pain" were contemplated by the schedule, and hence no extraschedular evaluation was warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  This fails to discuss the manifestation of headaches, which have been identified by lay and medical evidence as related to TMJ throughout the appellate period.  The CAVC therefore found the Board's discussion inadequate, and remanded the matter for further consideration and explanation.

The Veteran argues in his September 2015 post-JMPR submission that an extraschedular evaluation for TMJ with headaches is required prior to October 13, 2009, or that a 40 percent rating is warranted under Code 9905 for the reasons and bases set forth in that portion of the October 2014 Board decision assigning such an evaluation since October 13, 2009.

However, the record reflects that in a July 2015 rating decision service connection for a headache disorder was independently granted by the RO following the Board's October 2014 decision.  This disability encompasses both migraine and TMJ headaches.  An effective date of service connection and initial evaluations were assigned.  

These decisions are inextricably intertwined with the issue before the Board.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Headaches cannot be evaluated as part of TMJ at this point without pyramiding on the already assigned rating for headaches; there is no indication that the two forms of headache present can be separated out from each other and their functional impacts distinguished and separately rated.

The Board has therefore interpreted the September 2015 submission by the Veteran, though his representatives, as a notice of disagreement (NOD) with the July 2015 rating decision.  The Veteran argues both that the current evaluation for headache manifestations is not adequate to reflect the actual functional impact imposed, and that headaches have been alleged in connection with TMJ since the filing of the Veteran's June 24, 2008, prior to the current grant of service connection.  Both the initial evaluations and the effective date of service connection are therefore addressed by the Veteran.

When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has not yet had an opportunity to issue an SOC on the matters identified by the Board.  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC regarding the issues of evaluation of a chronic headache disability, to include migraines and headaches related to TMJ, as well as entitlement to an earlier effective date of service connection of such.  Advise the Veteran of the procedural requirements to continue an appeal of each issue.  If a substantive appeal is timely filed with regard to all or any of these matters, the perfected issue should be certified to the Board.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




